[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               November 16, 2005
                             No. 05-12238
                                                              THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                       Agency Nos. A95-551-340 and
                              A95-551-341

JAIME GUARNIZO MOSQUERA,
LYS STELLA LEONE LEONE,
JUAN SEBASTIAN GUARNIZO LEONE,

                                                                        Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                           (November 16, 2005)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:
       Jaime Guarnizo-Mosquera (“Guarnizo”), through counsel, petitions this Court

for review of the Board of Immigration Appeals’ (“BIA”) order affirming the

immigration judge’s (“IJ”) decision denying asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the United

Nations Convention on Torture and Other Cruel, Inhuman or Degrading Treatment

or Punishment (“CAT”).1 Guarnizo argues on appeal that (1) the BIA and IJ erred in

determining that no changed or extraordinary circumstances existed that warranted

the consideration of Guarnizo’s untimely application for asylum; (2) the IJ’s adverse

credibility determination was not supported by substantial evidence; and (3) the IJ’s

alternative determination, that is, that Guarnizo failed to establish that, if he was

removed to Colombia, it is more likely than not that his life or freedom would be

threatened due to his membership in a social group or his political opinion, also was

not supported by substantial evidence. For the reasons set forth more fully below,

we dismiss Guarnizo’s petition as it relates to his asylum claim, and we deny it as it

relates to withholding of removal.2

        1
           Guarnizo has abandoned by not raising on appeal any challenges to the denial of his
 claim for relief under the CAT. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2
 (11th Cir. 2005) (holding that the petitioner abandoned the issue of the denial of relief under the
 CAT by not raising any challenges to it in her brief).
        2
           Congress recently directed that all petitions for review will be governed under the
 permanent provisions of the Illegal Immigration Reform and Immigrant Responsibility Act of
 1996 (“the IIRIRA”). See REAL ID Act of 2005, Pub.L. No. 109-13, 119 Stat 231 (May 11,
 2005) (providing that a petition for review “filed under former section 106(a) of the [INA] (as in
 effect before its repeal by section 306(b) of [the IIRIRA] shall be treated as if it had been filed as

                                                   2
       On December 30, 1999, Guarnizo, a native and citizen of Colombia, entered

the United States as a non-immigrant visitor for pleasure, with authorization to

remain in the United States for a period not to exceed June 28, 2000. On May 28,

2002, Guarnizo, who had remained in the United States, filed an application for

asylum and withholding of removal, asserting that, if he returned to Colombia, he

would be persecuted by the Revolutionary Force of Colombia (“FARC”), a guerilla

group, on account of his membership in a particular social group and his political

opinion.3 As part of his application, Guarnizo included that he was employed as

Vice President of Credit with the Mortgage Bank of Ahorramas (“Ahorramas”),

from January 1998 through May 1999, along with presenting a letter from

Ahorramas verifying these dates. In an addendum to this application, however,

Guarnizo stated that he worked at Ahorramas as General Controller from January

1997 through November 1997, and as Vice Present of Credit from May 1998

through May 1999.4


 a petition for review under [INA § 242, 8 U.S.C. § 1252]”).
        3
           Guarnizo also included in his application for relief his wife, Lys Stella Leone Leone,
 and his minor son, J.S. Guarnizo Leone, who also had entered the United States for pleasure in
 July 17, 2000, and in November 13, 1999, respectively. References in this opinion to Guarnizo
 also will include his wife and son.
        4
          As the IJ noted in his decision denying Guarnizo’s application for relief from removal,
 when the IJ asked Guarnizo during a hearing on this application the dates when Guarnizo
 worked for Ahorramas, Guarnizo responded that (1) he did not work for Ahorramas from
 January 1997 through November 1997; (2) he, in fact, started working there in January 1998, as
 a General Controller; and (3) in May 1998, he became Vice President of Credit at Ahorramas.

                                                3
       In October 2002, the Immigration and Naturalization Service (“INS”)5 served

Guarnizo, his wife, and his son with notices to appear (“NTAs”), charging them

with removability, pursuant to INA § 237(a)(1)(B), 8 U.S.C. § 1101(a)(15), for

remaining in the United States for a period longer than permitted. Guarnizo

appeared before an IJ and, through counsel, admitted the facts contained in his NTA

and conceded removability.

       In October 2003, at a hearing on the petitioners’ applications for asylum and

withholding of removal, Guarnizo, who was the only witness, offered the following

testimony. Guarnizo had degrees in statistics and finance and, prior to entering the

United States, had been employed as a banker in Bogota, Colombia. From January

1995 through November 1997, Guarnizo worked at the government-owned Central

Mortgage Bank, at which he was “in charge of the Colombian government’s

program for public housing.” Guarnizo’s specific job duties included “explain[ing]

and defend[ing] the housing policies of the government,” and working on “loan

requests for credit.”



 When the IJ asked Guarnizo why he stated otherwise in his addendum to his application,
 Guarnizo, without explaining, again responded that he worked at Ahorramas from January 1998
 through May 1999.
        5
          On November 25, 2002, President Bush signed into law the Homeland Security Act of
 2002, Pub. L. No. 107-296, 116 Stat. 2135. This legislation created a new Department of
 Homeland Security, abolished the INS, and transferred its functions to the new department.
 Because this case was initiated while the INS still was in existence, this opinion refers to the
 agency as the INS.

                                                4
      In August 1997, while Guarnizo, a subordinate, and a manger of a

construction company were inspecting a lot for future development in Bogota, a

man on horseback approached Guarnizo, asked Guarnizo to speak with him alone,

and then ordered Guarnizo to suspend his activities because the proposed

development, which would be an “inconvenience” to the FARC, would (1) “close

down a corridor of mobilization which was very important to them,” and

(2) “delay[] the worsening of the class struggle.” After this man on horseback

disappeared, Guarnizo terminated the meeting and returned to his office.6 However,

based on Guarnizo’s belief that Colombian authorities had been infiltrated by the

FARC, he did not mention this exchange to anyone other than his subordinate.

      Guarnizo continued in this position with the Central Mortgage Bank until

November 30, 1997, after which time he accepted a position with the privately

owned Ahorramas, which also was located in Bogota, and which agreed to increase

Guarnizo’s yearly salary by two-million pesos. Moreover, in May 1999, Guarnizo

received a telephone call from an unidentified man, who stated that Guarnizo had to

leave Colombia within one week because Guarnizo (1) had ignored the FARC’s

warning in August 1997, and (2) was working with the Neighbor’s Cooperative of




        6
           Guarnizo conceded that he did not know whether the housing project at issue ever was
 built, and that he never had attempted to find out this information.

                                               5
Mandalay (“Cooperative”).7 Guarnizo reported this call to the President of

Ahorramas, and he quit the Cooperative, but he again did not notify any government

authorities about the threat.

       Also in May 1999, Guarnizo left his position with Ahorramas, based on

(1) the May 1999, threat from the FARC, and (2) his deteriorating health.8

Guarnizo then went into hiding with his family at his sister-in-law’s house in

Colombia, which was a 45-minute drive north of Bogota. Guarnizo stated that he

could not relocate to another area of Colombia because only Bogota contained the

types of jobs for which he was qualified and which related to his political beliefs. In

addition, although Guarnizo’s family had visas to enter the United States for

pleasure in May 1999, they did not leave Colombia immediately because Guarnizo




        7
           Guarnizo described the Cooperative as a “mutual benefit society,” through which he
 would “inform the members in the whole issue of trying to obtain housing.” Guarnizo also
 produced a letter from the General Treasurer of the Cooperative, verifying that Guarnizo and his
 wife were active members of the Cooperative from September 1996 through July 1999. When
 asked to explain why the letter stated that he left the Cooperative in July 1999, when Guarnizo
 had testified that he left it in May 1999, Guarnizo stated that “they liquidated whatever [the
 Guarnizos] had invested into the [C]ooperative[,] and [the Cooperative] g[ave] [the Guarnizos]
 the money,” and that he continued to be a member under July 1999, without attending meetings.
        8
           As corroborating evidence of his deteriorating health, Guarnizo produced (1) a note
 from Dr. Alfredo Brid, a practitioner in internal/pediatric medicine, which was dated August 2,
 1999, stating that Guarnizo had been treated for stress “prior to the date December 1999”; and
 (2) an undated letter from Dr. Janet Moreno, a psychologist, stating that Guarnizo received
 psychological treatment from August to December 1999, and that he suffered intense anguish,
 stress, and psychosomatic disorders.

                                                6
was hoping that things would “calm down,” and because his minor son’s school year

did not end until November 1999.

      In November 1999, Guarnizo’s minor son entered the United States, and a

friend registered his son for school. Guarnizo, in turn, entered the United States in

December 1999, at which time he did not inform the immigration officer at the

airport that he wished to apply for political asylum because he did not know this

relief existed. Guarnizo subsequently obtained a driver’s license through the help of

a friend, along with a duplicate license in 2000, due to a change of address.

Although he did not initially work, he later went to places where “they [would]

come and pick up people to carry out any given activity.” Moreover, in July 2000,

after staying behind in Colombia to sell off “properties,” Guarnizo’s wife entered

the United States.

      In February 2002, Guarnizo’s mother began receiving telephone calls, during

which calls people were asking about Guarnizo’s whereabouts. In March 2002, a

man came to Guarnizo’s mother’s apartment and asked her where Guarnizo was

staying, and in December 2002, the phone calls began again. Moreover, in June

2003, a member of the FARC went to the house where Guarnizo’s mother had

relocated, which was a three-and-a-half hour drive from Bogota, and told her to

inform Guarnizo that the FARC was going to find him and “carry out the execution

orders of the revolutionary tribunal.” Guarnizo also produced two letters that his

                                           7
mother had sent to him, containing information about the calls and threats and

reflecting her full signature, including her Colombian citizenship number and a

notary’s seal.9 When the IJ asked Guarnizo whether his mother typically sent him

notarized letters, Guarnizo explained that he had asked his mother to have them

notarized, based on advice he had received from the person aiding him in applying

for asylum, so he could include the letters in his asylum application.

       In addition to this testimony, the record contains the U.S. State Department’s

2001 Country Report on Human Rights Practices for Colombia (“2001 Country

Report”). The 2001 Country Report included that Colombia, which is a

constitutional, multiparty democracy, generally has a poor human rights record.

Internal security is maintained by both the armed forces and the national police. As

a result of armed conflict between the government, paramilitary groups, leftist

guerillas, including the FARC and the National Liberation Army (“ELN”), and

narcotic traffickers, between 3,000 and 3,500 civilians were killed during 2001,

including combat casualties, political murders, and forced disappearances. The

FARC and the ELN, as well as the much smaller EPL and other groups, commanded

an estimated total of 21,645 full-time guerillas, operated in more than 100 semi-



        9
           These letters, which were dated April 8, 2002, and July 4, 2003, also included
 statements from Guarnizo’s mother that Guarnizo’s sister and brothers were doing well in
 Bogota. Moreover, Guarnizo testified that, since he had left Colombia, his sister and his in-laws
 had visited the United States and then returned to Colombia.

                                                8
autonomous groups throughout Colombia, and undertook armed actions in nearly

1,000 of the Colombia’s 1,097 municipalities. Moreover, throughout 2001, frequent

road blockades, erected by paramilitary groups, the FARC, ELN, and peasant

farmers, inhibited transportation, communication, and commerce, and they resulted

in almost every major artery in the country being closed at some time.

      Additionally, the record included the U.S. State Department’s June 1997

Profile of Asylum Claims and Country Conditions for Colombia (“Profile”). This

Profile similarly reflected that an estimated 10,000 to 15,000 full-time guerrillas had

organized in over 100 groups and represented a “growing challenge to [g]overnment

security forces,” along with influencing more than half of the country’s

municipalities. Guerilla targets included those persons who (1) refused to submit to

recruitment or extortion, and (2) were suspected of collaborating with authorities.

This Profile, however, also included that Colombia is a large rugged country of

more than a million square kilometers and 35.5 million people, violence generally

was centered in a few provinces, and persons “fleeing guerillas or police/military

harassment or threats in conflictive zones usually [were] able to find peaceful

residence elsewhere in the country.”

      The IJ denied the petitioners’ application for asylum and ordered them

removed to Colombia. The IJ first determined that the government had established

by “clear and convincing evidence” the removability of all three applicants, and that

                                           9
Colombia had been designated as a country for removal for each of them. The IJ

also explained that the petitioners were statutorily ineligible to receive asylum relief

because their application was filed more than one year after they had arrived in the

United States, and because they failed to show extraordinary or changed

circumstances that excused this failure.10

       The IJ, however, stated that she still had considered the petitioners’

application for asylum, and she had concluded that the petitioners had failed to

establish either past persecution, or a well-founded fear of future persecution in

Colombia on account of a protected characteristic. The IJ specifically noted that she

had not found Guarnizo to be credible because (1) Guarnizo had failed to tell

Central Mortgage Bank officials that the FARC was opposing a planned housing

project; (2) he had kept working for the Central Mortgage Bank until November

1997; (3) he had failed to inquire whether the planned housing project ever was

built; (4) the FARC allegedly had not contacted Guarnizo again until May 1999;

(5) the FARC had not contacted Guarnizo’s mother until more than two years after

Guarnizo had left Colombia; and (6) Guarnizo’s testimony on the dates of his



        10
            The IJ explained that she had not found credible Guarnizo’s testimony that he did not
 know previously that asylum relief existed because Guarnizo (1) was an educated man who had
 held high-level positions in government and in private banking, (2) had obtained a Florida
 driver’s license shortly after arriving in the United States, (3) had a duplicate license issued to
 him when he changed his address, (4) had his son enrolled in school, and (5) had found
 employment in the United States.

                                                 10
membership in the Cooperative and his dates of his employment with Ahorramas

had not corresponded with his documentary evidence.

      The IJ also stated that she had considered Guarnizo’s evidence as to his

membership in the Cooperative, but had concluded that the letter only verified that

he was a member, not that he had withdrawn from the Cooperative due to any

threats from the FARC, and that the letter contradicted Guarnizo’s testimony as to

when he withdrew his membership. Similarly, the IJ explained that the dates in

Guarnizo’s application had not matched his testimony, that is, Guarnizo had testified

that he worked for Ahorramas from January 1998 through May 1999, while his

application stated that he worked for Ahorramas from January 1997 through

November 1997. The IJ noted as well that (1) Dr. Moreno’s undated letter did not

specify the cause of his psychological symptoms, and (2) Dr. Brid’s note, although

dated, referenced events subsequent to that date.

      Regardless of this credibility determination, the IJ determined that Guarnizo’s

alleged meeting with a member of the FARC in August 1997, had not constituted

persecution because it had not involved a threat, had not been reported to authorities

by Guarnizo, and had not involved Guarnizo leaving his position with Central

Mortgage Bank until several months after the fact. The IJ also found that the May

1999, telephone call that Guarnizo had received had not constituted “persecution.”

In addition, the IJ determined that Guarnizo had not shown that it was more likely

                                          11
than not that his life or freedom would be threatened if he returned to Colombia

because, as Guarnizo acknowledged at his asylum hearing, his sister and his wife’s

parents subsequently had come to the United States and then returned to Colombia,

without being persecuted. The IJ, therefore, concluded that the petitioners were not

eligible for asylum or withholding of removal.

      Guarnizo appealed the IJ’s decision to the BIA, arguing that the IJ erred in

(1) concluding that Guarnizo was not persecuted based on his political opinion, and

(2) not considering the extraordinary and exceptional circumstances that justified

Guarnizo’s later filing of his asylum application. The BIA summarily adopted and

affirmed the IJ’s decision. The BIA also added in explanation that it agreed with the

IJ’s finding that Guarnizo’s application had not been filed within one year of his

arrival in the United States, and that he had “failed to show an extraordinary or

changed circumstance to excuse the failure to meet the filing deadline.”

Issue 1:     Untimely Asylum Application

      Guarnizo concedes that we have held that we lack jurisdiction to review the

decision of the Attorney General on whether a petitioner either complied with the

one-year time limit for filing an asylum application, or established changed or

extraordinary circumstances justifying an untimely filing. Nevertheless, he

contends that “Colombians fleeing their homeland should be accorded wide latitude



                                          12
in filing for asylum given the extraordinary circumstances . . . permeating all facets

of Colombian life.”

      As Guarnizo has conceded, an alien may not apply for asylum “unless the

alien demonstrates by clear and convincing evidence that the application has been

filed within [one] year after the date of the alien’s arrival in the United States.” INA

§ 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B). An untimely asylum application may be

considered “if the alien can demonstrate to the satisfaction of the Attorney General

either the existence of changed circumstances which materially affect the applicant’s

eligibility for asylum[,] or extraordinary circumstances relating to the delay in filing

an application within the [one-year period]. INA § 208(a)(2)(D), 8 U.S.C.

§ 1158(a)(2)(D).      However, “[n]o court shall have jurisdiction to review any

determination of the Attorney General under [§ 1158(a)(2)].” 8 U.S.C.

§ 1158(a)(3); see also Fahim v. U.S. Att’y Gen., 278 F.3d 1216, 1217-18 (11th Cir.

2002) (holding that § 1158(a)(3) divests us of jurisdiction to review a decision

regarding whether an alien complied with the one-year time limit or established

either changed or extraordinary circumstances that would excuse his untimely

filing). Moreover, although the REAL ID Act of 2005, amended the judicial review

provisions of INA § 242(a)(2)(C), 8 U.S.C. § 1252(a)(2)(C), to allow review of

constitutional claims and “questions of law,” notwithstanding any other provision of

the statute, see REAL ID Act of 2005, § 106(a)(1)(A)(iii), codified at 8 U.S.C.

                                            13
§ 1252(a)(2)(D), we recently concluded that, because the timeliness of an asylum

application is neither a constitutional claim nor a question of law, it is not covered

by this amendment, see Charon-Botero v. U.S. Att’y Gen., No. 04-16422,

manuscript op. at 6-8 (11th Cir. Oct. 6, 2005).

      In the instant case, Guarnizo admitted that he arrived in the United States on

December 30, 1999, and that he did not file his application for asylum until May 28,

2002. Because more than one year elapsed between Guarnizo’s entering the United

States and his filing of his application, we lack jurisdiction to review the

determination that no extraordinary or changed circumstances excused Guarnizo’s

untimely filing. See 8 U.S.C. § 1158(a)(3). We, therefore, dismiss Guarnizo’s

petition to the extent he is seeking review of the denial of his asylum petition, and

we review only the denial of his application for withholding of removal.

Issue 2:     Adverse credibility determination

      Guarnizo argues that the IJ abused her discretion in concluding that Guarnizo

lacked credibility. Guarnizo contends that, although the IJ focused on the fact that

Guarnizo’s corroborating letters from his mother were notarized, this notarization

was undertaken based on advice Guarnizo had received, and this process did not

undermine the credibility of these sworn letters. Guarnizo argues that, to the extent

the court found incredible his testimony that he did not immediately apply for

asylum because he did not know about the availability of this relief, given the facts

                                           14
that he was an educated man and had successfully obtained a driver’s license,

Guarnizo explained that he had obtained the license through “the help of friends.”

Guarnizo also summarily asserts that his testimony was “for the most part consistent

with the documents provided as evidence,” and that “any inconsistencies can be

attributed to [his] lack of understanding of what was being asked.”

      When a single member of the BIA summarily affirms the IJ’s decision

without an opinion, such as here, the IJ’s decision becomes the final removal order

subject to review. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th Cir.

2003).11 To the extent that the IJ’s decision was based on a legal determination, our

review is de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817 (11th Cir.

2004). On the other hand, the IJ’s factual determinations are reviewed under the

substantial evidence test, and we “must affirm the [IJ’s] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar, 257 F.3d at 1283-84 (11th Cir. 2001) (quotation and internal

marks omitted).



        11
            When the BIA adopts and affirms the IJ’s decision with its own comments, we
 normally review both the BIA and the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262,
 1284 (11th Cir. 2001) (explaining that “[i]nsofar as the [BIA] adopts the IJ’s reasoning, [this
 Court] will review the IJ’s decision as well”). In this appeal, however, the BIA’s additional
 comments only related to the issue whether extraordinary or changed circumstances justified
 Guarnizo’s late filing of his asylum application—a finding that we have no jurisdiction to
 review. Thus, our review of issues other than the timeliness of Guarnizo’s asylum application is
 limited to the IJ’s decision.

                                               15
      “We cannot engage in fact-finding on appeal, nor may we weigh evidence

that was not previously considered below.” Id. at 1278. Moreover, “[u]nder the

substantial evidence test, we review the record evidence in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc),

cert. denied, 125 S.Ct. 2245 (2005). Thus, a finding of fact will be reversed “only

when the record compels a reversal; the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative

findings.” Id.

      A credibility determination also is reviewed under the substantial evidence

test; thus, we “may not substitute its judgment for that of the [IJ] with respect to

credibility findings.” D-Muhumed, 388 F.3d at 818. Indications of reliable

testimony include consistency on direct examination, consistency with the written

application, and the absence of embellishments. See In re B-, 21 I & N Dec. 66, 70

(BIA 1995); see also Dailide v. U.S. Att’y Gen., 387 F.3d 1335, 1343 (11th Cir.

2004) (affirming the BIA’s adverse credibility determination, which was based upon

its finding that the alien’s testimony conflicted with his answers to interrogatories

and other documentary evidence).

      If credible, an alien’s testimony may be sufficient, without corroboration, to

sustain his burden of proof in establishing his eligibility for relief from removal.

                                           16
Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “Conversely, an

adverse credibility determination alone may be sufficient to support the denial of an

asylum application.” Id. However, “an adverse credibility determination does not

alleviate the IJ’s duty to consider other evidence produced by an asylum applicant.”

Id. If an applicant produces evidence beyond his own testimony, “it is not sufficient

for the IJ to rely solely on an adverse credibility determination in those instances.”

Id. Furthermore, “the IJ must offer specific, cogent reasons for an adverse

credibility finding.” Id. “Once an adverse credibility finding is made, the burden is

on the applicant alien to show that the IJ’s credibility decision was not supported by

‘specific, cogent reasons[,]’ or was not based on substantial evidence.” Id.

(quotation omitted).

      Here, the IJ offered “specific, cogent reasons” for its finding that Guarnizo’s

testimony was not credible. Moreover, the record reflects that, although Guarnizo

testified that he did not seek asylum immediately because, at least in part, he did not

know about it, he had advanced degrees and was employed in Bogota as a banker;

he, through a friend, had his son enrolled in a school; he obtained both a driver’s

license and a duplicate driver’s license; and he subsequently found employment.

Although Guarnizo testified that a member of the FARC confronted him about a

housing project in August 1997, and that this project related to his political beliefs,



                                           17
he did not report this threat to either his employer or the Colombian authorities, and

he did not subsequently inquire as of the development of the project.

      Similarly, to the extent Guarnizo testified that, in May 1999, he received a

phone call instructing him to leave Colombia due to his work on the housing project

and his membership in the Cooperative, he also did not report this call to

government authorities, and he did not explain why such a call would have been

made two years after the August 1997 confrontation. Guarnizo testified that,

although he and his family had visas to travel to the United States in May 1999, he

did not arrive in the United States until December 1999, over six months after the

fact, and he did not tell an immigration officer on his arrival that he was seeking

asylum. Moreover, as the IJ noted, Guarnizo failed to explain why his testimony on

his dates of employment with Ahorramas did not match the dates listed in his

addendum to his application for relief from removal.

      Examining Guarnizo’s alleged corroborating evidence, Dr. Brid’s note that

Guarnizo had been treated for stress was pre-dated, and Dr. Moreno’s letter, which

was not dated at all, did not state that Guarnizo suffered intense anguish, stress, and

psychosomatic disorders due to the alleged persecution. Although Guarnizo

testified that he left the Cooperative in May 1999, immediately after the alleged

threat, the letter from the General Treasurer of the Cooperative stated that Guarnizo



                                           18
was a member until July 1999, and it did not include that he withdrew his

membership based on any threats.

      In addition, to the extent Guarnizo’s mother sent him two letters, describing

how members of the FARC in 2002 and 2003, had informed her that they intended

to “execute” Guarnizo if he returned to Colombia, these alleged threats were made

more than two years after Guarnizo had left Colombia, and Guarnizo admitted that

he asked his mother to have the letters notarized so that he could include them in his

asylum application. Moreover, the contents of these letters are questionable in light

of the fact that, despite that both his sister and his in-laws subsequently had traveled

to and from the United States, Guarnizo did not testify that they had been persecuted

by members of the FARC. Thus, the IJ’s reasons for her adverse credibility

determination are supported by substantial evidence, and nothing in the record

compels us to substitute our judgment for that of the IJ. See D-Muhumed, 388 F.3d

at 818; see also Adefemi, 386 F.3d at 1027.

Issue 3:     Whether it is more likely than not that Guarnizo’s life or freedom
             will be threatened in Colombia, due to his membership in a social
             group or his political opinion

      Guarnizo also argues that the IJ erred in denying him relief from removal

when he provided both documentary and testimonial evidence showing that he

suffered past persecution and had a well-founded fear of future persecution based on

his political opinion and his refusal to stop participating in his “work for public

                                           19
housing.” Guarnizo contends that he established that past persecution was “on

account of” his political opinion by testifying that a member of the FARC told him

to stop his “work in public housing.” Without citing to authority, Guarnizo asserts

that his “work in public housing” posed a threat to the advancement of the FARC’s

cause of seeking a Marxist revolution by rendering the “less fortunate” persons in

Colombia less “desperate” and susceptible to being “bought off.” Again without

citing to authority, Guarnizo also contends that he was persecuted not only based on

his employment, but also due to his work at Ahorramas and in the Cooperative.

Moreover, Guarnizo asserts that he showed that (1) his skills, experience, and

convictions resulted in him being targeted by the FARC; and (2) the FARC has the

resources to carry out its threats. Finally, Guarnizo contends for the first time on

appeal that he cannot relocate safely to another part of Colombia because the

guerilla problem is country-wide.12

       As discussed above, an IJ’s factual determinations are reviewed under the

substantial evidence test, and we “must affirm the [IJ’s] decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a



        12
            In support of Guarnizo’s last argument that the guerilla problem is “country-wide,” he
 cites to evidence not in the record, that is, (1) the U.S. Department of States’s 2002 Country
 Reports on Human Rights Practices in Colombia, which allegedly included that the FARC has
 obtained a “presence in virtually all of the nation’s 32 departments and has a country-wide
 capability to harm”; and (2) an INS 2002 Resource Information Center (“RIC”) Report, which
 allegedly includes, among other things, that the FARC has a “country-wide capacity to harm.”

                                                20
whole.” See Al Najjar, 257 F.3d at 1283-84. An alien seeking withholding of

removal under the INA must show that his “life or freedom would be threatened in

that country because of the alien’s race, religion, nationality, membership in a

particular social group, or political opinion.” See INA § 241(b)(3)(A), 8 U.S.C.

§ 1231(b)(3)(A). In discussing the burden an alien carries in demonstrating that he

“more-likely-than-not would be persecuted or tortured upon his return to the country

in question,” we have explained:

      If the alien establishes past persecution in his country based on a
      protected ground, it is presumed that his life or freedom would be
      threatened upon return to his country unless the INS shows by a
      preponderance of the evidence that, among other things, (1) the
      country’s conditions have changed such that the applicant’s life or
      freedom would no longer be threatened upon his removal; or (2) that
      the alien could avoid a future threat to his life or freedom by relocating
      to another part of the proposed country of removal, and it would be
      reasonable to expect him to do so. An alien who has not shown past
      persecution, though, may still be entitled to withholding of removal if
      he can demonstrate a future threat to his life or freedom on a protected
      ground in his country. An alien cannot demonstrate that he more-
      likely-than-not would be persecuted on a protected ground if the IJ
      finds that the alien could avoid a future threat by relocating to another
      part of his country.

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003) (citations

omitted). We also have explained that this burden of proof is “more stringent” than

the standard for asylum relief. Sepulveda, 401 F.3d at 1232.

      The statute governing withholding of removal protects not only against

persecution by government forces, but also against persecution by non-


                                          21
governmental groups that the government cannot control. Sanchez v. U.S. Att’y

Gen., 392 F.3d 434, 437 (11th Cir. 2004). However, “[p]ersecution on account of .

. . political opinion . . . is persecution on account of the victim’s political opinion,

not the persecutor’s.” Id. at 437-38 (quoting INS v. Elias-Zacarias, 502 U.S. 478,

482, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992) (emphasis in original)). To qualify

for withholding of removal based on persecution by a guerilla group on account of a

political opinion, the petitioner must show that the guerillas persecuted him, or will

seek to persecute him in the future, because of his actual or imputed political

opinion. Sanchez, 392 F.3d at 438; see also Al Najjar, 257 F.3d at 1287 (the

applicant must present “specific, detailed facts showing a good reason to fear that he

will be singled out for persecution on account of such an opinion). Furthermore,

although the INA does not define persecution, we have explained that “mere

harassment does not amount to persecution,” and that persecution it as “an extreme

concept requiring more than a few isolated incidents of verbal harassment or

intimidation.” Sepulveda, 401 F.3d at 1231 (internal quotations and marks omitted).



       In Sanchez, we examined a petitioner’s challenge to the IJ’s decision that the

petitioner was not eligible for withholding of removal because the petitioner had not

shown that the FARC’s interest in her was related to a statutorily protected ground.

See Sanchez, 392 F.3d at 436. In support of the petitioner’s argument that this


                                             22
decision was erroneous, she cited to her testimony that, after she refused to

cooperate with the FARC, and because she was “not in agreement with the way

[FARC had] destroyed the country,” the FARC had demanded money from her, and,

after she had left Colombia, had threatened her and another family member who had

refused to cooperate. See id. We determined that the petitioner merely had showed

that the FARC had harassed her due to her refusal to cooperate with them, and had

failed to show actual or imputed political opinion, much less any connection

between the petitioner’s alleged political opinion and the FARC’s alleged

persecution. See id. at 438. We, therefore, concluded that the petitioner was not

eligible for withholding of removal. See id.

      Here, even accepting as true Guarnizo’s testimony, he did not establish that he

suffered past persecution based on either his political opinion, or his membership in

the Cooperative. To the extent Guarnizo’s appeal can be construed as asserting that

his employment as a banker and his “work for public housing” constituted a

“political opinion,” he has failed to cite to authority for this argument. Indeed,

although Guarnizo testified that he did not relocate to another city in Colombia

because other cities lacked jobs that promoted his “political beliefs,” he conceded

that he did not ever inquire as whether the housing project at issue during his August

1997 confrontation with the FARC ever was completed. Moreover, similar to the

harassment faced by the petitioner in Sanchez, neither the FARC’s August 1997,


                                           23
confrontation with Guarnizo, nor its threatening phone call in May 1999, rose to the

level of persecution necessary to satisfy the showing for withholding of removal.

See Sanchez, 392 F.3d at 438; see also Sepulveda, 401 F.3d at 1231 (holding that

“menacing telephone calls and threats” did not rise to the level of past persecution).

      Secondly, Guarnizo failed to demonstrate, in the alternative, a future threat to

his life or freedom on a protected ground in his country, or that he could not avoid a

threat by relocating to a different part of Colombia. Guarnizo testified that he no

longer was a member of the Cooperative. Moreover, as discussed above, the IJ’s

finding as not credible evidence that the FARC had informed Guarnizo’s mother

that he would be “executed” if he were found, was supported by substantial

evidence in the record. In addition, Guarnizo’s claim that a future threat exists is

belied in part by the fact that the record does not contain evidence showing that any

other member of his remaining family in Colombia has been persecuted. Cf. Tawm

v. Ashcroft, 363 F.3d 740, 743 (4th Cir. 2004) (concluding as persuasive authority

that an alien did not establish a well-founded fear where, among other things, the

alien’s family continued to live in Lebanon without incident).

      Finally, to the extent Guarnizo relies on a 2002 Country Report and a RIC

Report in asserting for the first time on appeal that he could not avoid persecution

by relocating, he has not attempted to supplement the record with these documents,

and we “cannot find, or consider, facts not raised in the administrative forum.” See


                                           24
Forgue, 401 F.3d at 1286. Moreover, Guarnizo did not exhaust this argument by

arguing it during his administrative proceedings. See Taylor v. United States, 396

F.3d 1322, 1327 (11th Cir. 2005) (holding that “[a] court may review a final order

of removal only if ‘the alien has exhausted all administrative remedies available to

the alien as of right’” (quoting 8 U.S.C. § 1252(d)(1)); see also Fernandez-Bernal v.

Attorney General, 257 F.3d 1304, 1317 n.13 (11th Cir. 2001) (interpreting this

exhaustion requirement as jurisdictional).

      Even if we had jurisdiction to review this argument, it is without merit.

Although the 1997 Profile, which was made a part of the record, included that

persons “fleeing guerillas or police/military harassment or threats in conflictive

zones [in Colombia] usually [were] able to find peaceful residence elsewhere in the

country,” the 2001 Country Report, which also was in the record, included that the

FARC and the ELN, as well as smaller groups, commanded an estimated total of

21,645 full-time guerillas, operated in more than 100 semi-autonomous groups

throughout Colombia, and undertook armed actions in nearly 1,000 of the

Colombia’s 1,097 municipalities. This 2001 Country Report included, as well, that,

throughout 2001, frequent road blockades erected by paramilitary groups, the

FARC, ELN, and peasant farmers inhibited transportation, communication, and

commerce, and resulted in almost every major artery in the country being close at

some time. Additionally, the 1997 Profile similarly reflected that an estimated 10,


                                             25
000 to 15,000 full-time guerrillas had organized in over 100 groups and represented

a “growing challenge to [g]overnment security forces,” along with influencing more

than half of the country’s municipalities.

      However, during Guarnizo’s evidentiary hearing, he testified that he

personally cannot relocate within Colombia because other cities in Colombia do not

have the same employment opportunities, not because other locations pose the same

threat of harm based on his political opinion or membership in a social organization.

Whether or not Guarnizo could relocate to another area where the FARC presence

was non-existent or minimal, he failed to demonstrate that he would be singled out

for persecution on account of a protected ground. See Sepulveda, 401 F.3d at 1232-

33 & n.7 (affirming denial of asylum and withholding, despite that Country Reports

reflected that the petitioner could not relocate to an area in Colombia where the ELN

presence would be non-existent or minimal). Thus, the IJ’s determination that

Guarnizo failed to establish a well-founded fear of persecution on account of either

his membership in the Cooperative, or his political opinion, is supported by

substantial evidence; the record does not compel a contrary result. See Al Najjar,

257 F.3d at 1283-84.

      Accordingly, we conclude that we lack jurisdiction to review the IJ’s and the

BIA’s determination that there were no changed or extraordinary circumstances that

warranted the consideration of Guarnizo’s untimely application for asylum. In


                                             26
addition, we conclude that substantial evidence supported the IJ’s adverse credibility

determination, along with the IJ’s alternative determination that Guarnizo failed to

establish well-founded fear of future persecution. We, therefore, dismiss Guarnizo’s

petition as it relates to his asylum claim and deny it as it relates to his request for

withholding of removal.

       DISMISSED IN PART; DENIED IN PART.




                                             27